DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the positioning of the “second stage reactor unit” relative to the “plasma reactor”.
Claims 5-7 and 21 contain typographical errors.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartvigsen (US 20100003556 A1).
With respect to claim 1, Hartvigsen teaches a plasma reactor apparatus (Figure 4) for the conversion of one or more reactants/methane into products/(hydrogen and carbon monoxide), comprising: a catalyzing or seeding unit/(preheat zone (400); a tornado inlet unit/(intersection of conduits in-between the preheat zone (400) and entering the plasma generator (402)) having a tornado chamber inlet (406); a plasma reactor (402); and a second stage reactor unit (404); wherein a first portion of reactants (308) enters the catalyzing or seeding unit/(preheat zone (400) (para. [0045]-[0048]);
wherein an output of the catalyzing or seeding unit (400) is in communication with the tornado inlet unit/(intersection of conduits in-between the preheat zone (400) and entering the plasma generator (402)); wherein a second portion of reactants (406) enter the tornado inlet unit/(intersection of conduits in-between the preheat zone (400) and entering the plasma generator (402)) via the tornado chamber inlet (406), wherein an outlet of the tornado inlet unit/(intersection of conduits in-between the preheat zone (400) and entering the plasma generator (402)) is in communication with the plasma reactor (402); wherein the first portion of reactants (308) and the second portion of reactants (406) are converted into a product within the plasma reactor (402), the second stage reactor unit (404), or both the plasma reactor (402) and the second stage reactor unit (404); and wherein the molecular composition of the first portion of reactants (308) (CH4) have a molecular composition different from that of the product (CO, H2) (as illustrated in Figure 4) (para. [0045]-[0048]).
Regarding limitations recited in claim 1 which are directed to a manner of operating disclosed device (i.e. the catalyzing or seeding unit (400) introduces a flow of electrons, easily ionizable materials, or both electrons and easily ionizable materials into the first portion of reactants (308)), neither the manner of operating (i.e. a flow of electrons, easily ionizable materials;…wherein the plasma reactor (402) increases the temperature of the first portion of reactants and the second portion of reactants) a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 
	With respect to claim 2, Hartvigsen teaches wherein said second portion (406) of reactants comprises methane (para. [0031]), carbon dioxide, hydrogen, carbon dioxide and methane, or water and methane;
and wherein said product comprises hydrogen and carbon, carbon monoxide and hydrogen, or carbon monoxide (para. [0033]).
Regarding limitations recited in claim 2 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device nor material or article worked upon (i.e. reactants comprises methane carbon dioxide, hydrogen, carbon dioxide and methane, or water and methane; and said product comprises hydrogen and carbon, carbon monoxide and hydrogen, or carbon monoxide) further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
With respect to claim 8, Hartvigsen teaches wherein said catalyzing or seeding unit (402) includes a thermionic emission unit, a cathode ray tube unit, a glow discharge unit, a dielectric barrier discharge unit, a microwave discharge unit, a radio frequency discharge unit, a corona discharge unit, an electric arc discharge unit, a radioactive beta decay unit, a laser ablation unit with a target comprising an alkali metal, a sputtering unit with a target comprising an alkali metal, an electrospray ionization unit, or an evaporation unit/(preheat zone (400)) (para. [0046]) comprising an alkali metals.
Regarding limitations recited in claim 8 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device nor material or article worked upon (i.e. alkali metals) further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
With respect to claim 13, limitations recited in claim 13 are mere duplication of parts: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).  MPEP 2144.06B.
Regarding limitations recited in claim 13 which are directed to a manner of operating disclosed device (i.e. wherein the direction of the flow through the plasma reactor can be switched), neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 
With respect to claim 14, limitations recited in claim 14 are mere duplication of parts: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).  MPEP 2144.06B.
With respect to claim 15, Hartvigsen teaches wherein the second
stage reactor unit (404) comprises a catalyst bed (para. [0049]).
With respect to claim 16, Hartvigsen teaches wherein the catalyst bed comprises a metal material/iron (para. [0049]).
Regarding limitations recited in claim 20 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device (i.e. the pressure within said plasma reactor is between 0.95 and 5 atm) nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hartvigsen (US 20100003556 A1), as applied to claim 1 above, and further in view of CN 103958398 (hereinafter CN’398) (translation attached).
With respect to claim 3, Hartvigsen discloses all claim limitations as set forth above but fails to teach wherein said catalyzing or seeding unit (400) includes a mass flow controller, a controlled injector, or a nebulizer configured to dispense a controlled amount of an alkali salt within a solvent solution or aerosol propellant, low ionization potential molecules, or a solid feed.  CN’398 teaches a plasma reactor (8000) and teaches the need to control the quantity of reactants entering therein (para. [0051], [0078]) in order to improve synthesis gas quality (para. [0078]). 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to include a mass flow controller in Hartvigsen, as taught by CN’398, in order to improve synthesis gas quality.  
Regarding limitations recited in claims 3-7 which are directed to a manner of operating disclosed device, neither the manner of operating (i.e. molar flow rate) a disclosed device nor material or article worked upon (i.e. an alkali salt within a solvent solution or aerosol propellant, low ionization potential molecules, or a solid feed, sodium, potassium, or cesium) further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”



11.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hartvigsen (US 20100003556 A1), as applied to claim 1 above, and further in view of Gorodetsky (US 20140048516 A1).
	With respect to claim 9, Hartvigsen discloses all claim limitations as set forth above but fails to teach wherein the first portion of reactants and the second portion of reactants enter the tornado inlet unit/(intersection of conduits in-between the preheat zone (400) and entering the plasma generator (402)) through the tornado chamber inlet (406) with a large radius swirl motion and exit the tornado inlet unit with a small radius swirl motion.
Gorodetsky teaches a plasma reactor comprising a tornado inlet unit/injector (Figure 11, 220), wherein reactants enter the injector (220) with a large radius swirl motion and exit the injector (220) with a small radius swirl motion (para. [0042]-[0043]) due to the large radius at inlet (230) and the smaller radius near the exit of tuyere (228) in order to provide an injector which enables the thorough mixing of the gases via helical flow for optimal product yield.  
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to replace the tornado inlet unit/(intersection of conduits in-between the preheat zone (400) and entering the plasma generator (402)) of Hartvigsen with the injector of Gorodetsky which allows for the first portion of reactants and the second portion of reactants to enter the injector through the injector inlet with a large radius swirl motion and exit the injector with a small radius swirl motion in order to provide an injector which enables the thorough mixing of the gases via helical flow for optimal product yield.
With respect to claim 10, Hartvigsen discloses all claim limitations as set forth above but fails to teach wherein the first portion of reactants and the second portion of reactants enter the tornado inlet unit/(intersection of conduits in-between the preheat zone (400) and entering the plasma generator (402)) through the tornado chamber inlet with a large radius swirl motion which tapers to a small radius swirl motion.
Gorodetsky teaches a plasma reactor comprising a tornado inlet unit/injector (Figure 11, 220), wherein reactants enter the injector (220) with a large radius swirl motion which tapers to a small radius swirl motion (para. [0042]-[0043]) due to the large radius at inlet (230) and the smaller radius near the exit of tuyere (228) in order to provide an injector which enables the thorough mixing of the gases via helical flow for optimal product yield.  
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to replace the tornado inlet unit/(intersection of conduits in-between the preheat zone (400) and entering the plasma generator (402)) of Hartvigsen with the injector of Gorodetsky which allows for the first portion of reactants and the second portion of reactants to enter the injector through the injector inlet with a large radius swirl motion which tapers to a small radius swirl motion in order to provide an injector which enables the thorough mixing of the gases via helical flow for optimal product yield.
With respect to claim 11, Hartvigsen discloses all claim limitations as set forth above including wherein the second portion of reactants (406) do not pass through the catalyzing or seeding unit (400) (as illustrated in Figure 4).  However, Hartvigsen fails to teach wherein the tornado inlet unit/(intersection of conduits in-between the preheat zone (400) and entering the plasma generator (402)) further comprises an axial inlet; wherein the first portion of reactants exiting the catalyzing or seeding unit enters the tornado inlet unit/(intersection of conduits in-between the preheat zone (400) and entering the plasma generator (402)) through the axial inlet; and wherein the second portion of reactants enter the tornado inlet unit through the tornado chamber inlet with a large radius swirl motion and exit the tornado inlet unit with a small radius swirl motion.
Gorodetsky teaches a plasma reactor comprising a tornado inlet unit/injector (Figure 11, 220), the injector (220) further comprises an axial inlet (230); wherein the first portion of reactants enters the injector (220) through the axial inlet (230); and wherein the second portion of reactants enter the injector (220) inlet with a large radius swirl motion and exit the tornado inlet unit with a small radius swirl motion (para. [0042]-[0043] and [0055]) due to the large radius at inlet (230) and the smaller radius near the exit of tuyere (228) in order to provide an injector which enables the thorough mixing of the gases via helical flow for optimal product yield.  
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to replace the tornado inlet unit/(intersection of conduits in-between the preheat zone (400) and entering the plasma generator (402)) of Hartvigsen with the injector of Gorodetsky which comprises an axial inlet that allows for the first portion of reactants to enter the injector through an axial inlet; and wherein the second portion of reactants enter the injector through the inlet with a large radius swirl motion and exit the injector with a small radius swirl motion in order to provide an injector which enables the thorough mixing of the gases via helical flow for optimal product yield.
With respect to claim 12, Hartvigsen discloses all claim limitations as set forth above including wherein the second portion of reactants (406) do not pass through the catalyzing or seeding unit (400) (Figure 4).  However, Hartvigsen fails to teach wherein the tornado inlet unit/(intersection of conduits in-between the preheat zone (400) and entering the plasma generator (402)) the first portion of reactants exiting the catalyzing or seeding unit enters the tornado inlet unit through the axial inlet; and wherein the second portion of reactants enter the tornado inlet unit through the tornado chamber inlet with a large radius swirl motion which tapers to a small radius swirl motion.
Gorodetsky teaches a plasma reactor comprising a tornado inlet unit/injector (Figure 11, 220), the injector (220) further comprises an axial inlet (230); wherein the first portion of reactants enters the injector (220) through the axial inlet (230); and wherein the second portion of reactants enter the injector (220) inlet with a large radius swirl motion which tapers (as illustrated) to a small radius swirl motion (para. [0042]-[0043] and [0055]) due to the large radius at inlet (230) and the smaller radius near the exit of tuyere (228) (as illustrated) in order to provide an injector which enables the thorough mixing of the gases via helical flow for optimal product yield.  
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to replace the tornado inlet unit/(intersection of conduits in-between the preheat zone (400) and entering the plasma generator (402)) of Hartvigsen with the injector of Gorodetsky which comprises an axial inlet that allows for the first portion of reactants to enter the injector through an axial inlet; and wherein the second portion of reactants enter the injector through the inlet with a large radius swirl motion which tapers to a small radius swirl motion in order to provide an injector which enables the thorough mixing of the gases via helical flow for optimal product yield.

Claims 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hartvigsen (US 20100003556 A1), as applied to claim 1 above, and further in view of van den Oosterkamp et al. (US 20080093583 A1).
With respect to claims 17-18, Hartvigsen teaches in para. [0049] that the synthesis gas is “shifted” to produce more hydrogen at the expense of carbon monoxide within the second stage reactor unit (404) but fails to teach adding a secondary reactant via a reactant inlet.  Van der Oosterkamp teaches that prior to feeding a gaseous reaction products mixture comprising hydrogen to a fuel cell, the gaseous reaction products mixture may be subjected to a water gas shift reaction in a water gas shift reactor, in order to increase the amount of hydrogen and decrease the amount of carbon monoxide (para. [0039]) by adding water (Table 1 – equation 4).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to add a secondary reactant/water via a reactant inlet in the second stage reactor unit (404) of Hartvigsen, as taught by van der Oosterkamp, in order to provide water to increase the amount of hydrogen and decrease the amount of carbon monoxide. 	
Regarding limitations recited in claim 18 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device nor material or article worked upon (i.e. methane, carbon dioxide, hydrogen, carbon dioxide and methane, water and methane, or water) further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	With respect to claim 19, Hartvigsen teaches wherein the second stage reactor unit further contains a catalyst bed comprising a metal/iron material (para. [0049]).
Regarding limitations recited in claim 21 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device nor material or article worked upon (i.e. a portion said first portion of reactants, second portion of reactants, or secondary reactants contain a tail gas that originates from a downstream process) further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hartvigsen (US 20100003556 A1), as applied to claim 1 above, and further in view of CN 101595439 A (hereinafter CN’439 – translation attached).
With respect to claim 22, Hartvigsen discloses all claim limitations as set forth above but fails to teach providing a feedback control system; wherein said feedback control system measures properties of said plasma reactor and controls the flow rate with which said flow of electrons, easily ionizable (para. [0048]) materials, or both electrons and easily ionizable materials enter said catalyzing or seeding unit.  CN’439 teaches a plasma apparatus comprising a feedback control system (para. [0136]-[00139]); wherein said feedback control system measures properties/(output gas) of said plasma reactor and controls the flow rate with which said flow of electrons, easily ionizable materials/(carbon-rich additive input rate, or oxygen or steam flow rate) (para. [0136]), or both electrons and easily ionizable materials entering said catalyzing or seeding unit in order to provide effective and timely control of process parameters and thereby provide a reliable plasma reactor operation (para. [0136]-[0139]).
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the apparatus of Hartvigsen comprise a feedback control system; wherein said feedback control system measures properties of said plasma reactor and controls the flow rate with which said flow of electrons, easily ionizable materials, or both electrons and easily ionizable materials enter said catalyzing or seeding unit, as taught by CN’439, in order to provide effective and timely control of process parameters and thereby provide a reliable plasma reactor operation. In addition, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to adjust the flow of material entering the catalyzing or seeding unit in Hartvigsen in view of CN’439 since the material flows therein prior to reaching the plasma reactor.
With respect to claim 23, CN’439 further teaches wherein said feedback control system measures changes of properties of said plasma reactor due to fluctuation in power/heat delivered to said plasma reactor and controls the flow rate with which said flow of electrons, easily ionizable materials/(carbon-rich additive input rate, or oxygen or steam flow rate) (para. [0136]), or both electrons and easily ionizable materials enter said catalyzing or seeding unit (para. [0136]-[0139]) – It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to adjust the flow of material entering the catalyzing or seeding unit in Hartvigsen in view of CN’439 since the material flows therein prior to reaching the plasma reactor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							1/14/2021Primary Examiner, Art Unit 1725